Title: To Benjamin Franklin from Madame de Chaumont, 15 March 1782
From: Chaumont, Madame de
To: Franklin, Benjamin


A Chaumont ce 15 Mars 1782
Mille graces, Monsieur, vous avez résolu ma question, comme je le désirois, en préférant que vos amis suivent le penchant qu’ils ont a sentretenir avec vous, a la discretion de ceux qui sen privent dans crainte de vous importuner, cette décision est tellement de mon goût, que je l’estime autant, ne vous en déplaise, que toutes celles que vous avez données en phisique, et en politique, vous me trouvez bien Egoiste, celà est vrai, je le suis même au point de désirer que vous partagiez la paine que j’ai d’étre eloignée de vous, aussi qu’elle joye jaurois ressentie, si vous aviez passé un semestre yci. Je vous proteste que ma reconnoissance sera éternelle de lempressement que vous aviez dy venir, comment en pourai-je douter, j’ai vû votre cœur, il ma bien exprimé son désir, et on ne se meprend point a son accent, lisez, lisez, aussi dans le mien, vous y trouverez des sentimens dont vous serez contant puis qu’il sont digne de vous.
Vraiment je ne suis pas la seule, Monsieur, qui aye ressenti la privation de ne vous pas voir, les Bénédictins qui tiennent le Colège de Ponlevoi, qui est à ma porte, se sont occupés tout le tems que je vous ai attendu a exercer, a exciter lémulation de leurs écoliers, pour bien apprendre des exercices dont vous seriez Spectateur, enfin il a bien falut les faire executer sans vous, ils ont duré trois jours, et on na rien loüé, n’y admiré, sans ce refrain, il est bien fâcheux que M. franklin ne soit pas venu. Vous ne vous attendez pas a la conclusion de ses fêtes, la voici, je me suis trouvez si touchée de leur Zèle, de leur vénération pour vous, que j’ai demandé à être affiliée à leur ordre, mais vous ne m’entendez pas, vous êtes un profane, un hérétique, aussi ne seriez vous pas reçu affilié, ah, que j’ai mauvaise grace à vous dire des injures, car, je parirois quils ne m’ont affiliés que parceque je me suis vantée, que vous avez de l’amitié pour moi, vous verrez ma bulle et mes patantes d’affiliations, voilà un long circui de paroles pour vous dire que je suis aimée de ses Bénédictins, et qu’ils viennent de m’en donner une preuve, leur Maitre d’Anglois a ecrit a mon fils, il y a deux mois, une lettre d’une impertinence final le prieur étoit malade, ils en ont un nouveau depuis quatre jours, dont le premier acte à été de Chasser le Maître. Il désire beaucoup en avoir un de votre choix, je me joint a lui pour vous prier de leur en chercher un, vous éprouvez Monsieur qu’inspirer un grande confiance, est souvant a charge. Il nest pas possible que je m’entretienne de politique avec vous, parce que vous en savez tant que vous êtes obligé de vous taire, et moi je n’en scai pas assez pour vous en parler quoi que jentrevoye trés bien, que jamais il n’y eu tant de choses a dire, n’y autant a se réjouir, cest sur la joye que je ne mais pas de discrétion. Je ne vous quitterai pas sans vous avoir averti que je ne reconnois pas votre superiorité en tout, et que je pretend bien l’emporter sur vous en amitié, et etre en état de vous en donner des léçons, si vous voulez me prendre pour Maîtresse comme vous avez fait pour la lécture des livres françois. Je m’appercoi que jabuse de votre décision, et je crains bien que vous ne finissiez par dire, qu’il vaut mieux ne pas écrire, que décrire de si longues lettres, il est vrai, cest le deffaut de toutes les épitres des Solitaires, sur tout lorsqu’ils sentretiennent, avec ceux qu’ils respecte, aime, et honore de toute leur ame. Voilà mes enfants, Monsieur, qui ne finissent pas non plus de dire, qu’ils voudroient bien vous voir, tourner autour de vous, faire le Thé, vous le presenter, et surtout vous embrasser sur les deux joues, je leur repond qu’ils ne sont pas dégoûté, que j’en voudrois bien faire autant, le tout après vous avoir assuré de leur profond respect.
